DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on October 18, 2021.  Currently claims 1 and 3-14 remain in the examination.

Allowable Subject Matter
2.	Claims 1 and 3-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Claims are directed at a system for securely displaying information in a public location comprising a mobile device receiving data presented on a screen of another device and captured by a camera of the mobile device, and the mobile device having a display for displaying the data wherein the decrypted data is set to enable a user to view the information associated with the data; and a processor is executing a code to verify the user using the biometric signature and at least one from captured using an image sensor of the mobile device before decrypting the data and permitting the information to be displayed.  Such a system, particularly including the verification step of using user’s biometric signature and one frame of captured image is neither disclosed nor suggested by the cited references.  Applicant’s amendment including amended claims and remarks are carefully considered, and all pending claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
					
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
December 15, 2021